ELECTRONIC RECORD                             M2S/Y

COA #      10-13-00368-CR                        OFFENSE:        POSS. OF A CONT. SUB.


STYLE:     mason, ryan keith                     COUNTY:         Ellis

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    40th District Court


DATE: 10/09/2014                 Publish: NO     TC CASE #:      36947CR




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   MASON, RYAN KEITH v.                         CCA#:              !H2S-fV
 Pro        se                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      0*1101 /%                                  SIGNED:                          PC:

JUDGE:        M_                                      PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD